 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     RAMON MAGANA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00068-DAD-BAM
12                     Plaintiff,                   STIPULATION TO CONTINUE TRIAL;
                                                    ORDER
13   vs.
14   RAMON MAGANA et al,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel, Assistant United States Attorney Kathleen Servatius, counsel for plaintiff, Assistant
19   Federal Defender Reed Grantham, counsel for Ramon Magana, and Richard Oberto, counsel for
20   co-defendant Maurillo Serrano-Cardenas, that the trial currently scheduled for March 3, 2020, at
21   1:00 p.m. may be moved to August 25, 2020. Additionally, the parties stipulate that the currently
22   scheduled February 18, 2020 trial confirmation hearing may be continued to August 10, 2020, at
23   10:00 a.m. There is good cause to continue the trial date as set forth below.
24          1.      The Indictment charges both Mr. Magana and Mr. Serrano-Cardenas with
25   conspiracy to distribute a controlled substance, aiding and abetting (Count 1) and possession of a
26   controlled substance with intent to distribute a controlled substance, aiding and abetting (Count
27   2). If convicted, Counts 1 and 2 each carry a mandatory minimum sentence of 10 years to life.
28          2.      Trial in this matter is currently set for Tuesday, March 3, 2020.
 1              3.       Counsel in this matter are requesting a continuance in this matter for the reasons
 2   set forth below, including but not limited to, the need for additional time to review and evaluate
 3   recently provided discovery, the need to conduct further defense investigation, and the need to
 4   further explore plea negotiations in light of recently provided discovery.
 5              4.       On December 26, 2019, defense counsel were contacted by staff for government
 6   counsel requesting that defense counsel each provide a 64 gigabyte thumb-drive for the
 7   production of additional discovery in this matter. Undersigned counsel for Mr. Magana provided
 8   a 64 gigabyte thumb-drive to the government on January 13, 2020.1 The new discovery was
 9   received by undersigned counsel for Mr. Magana the following day on January 14, 2020.
10   Undersigned counsel for Mr. Magana has had an opportunity to perform a cursory review of the
11   newly provided discovery, which includes the production of information from several electronic
12   devices seized in this case. The material also includes reports and analysis relating to fingerprint
13   examinations performed by government examiners. Furthermore, government counsel provided
14   undersigned counsel additional information on January 29, 2020 related to the case that may
15   materially impact whether this matter proceeds to trial.
16              5.       A continuance of the current trial date is requested in order to review the new
17   material provided and to evaluate how best to proceed in this matter. Given the content of the
18   recently produced discovery, additional time may also be needed to hire experts to review such
19   discovery, specifically electronic device or fingerprint experts. Time to review such discovery
20   and information is necessary not just so that undersigned counsel has the time necessary to be
21   sufficiently prepared for trial, but also because such material may help facilitate a resolution in
22   this matter without the need for trial.
23              6.       In addition to the above, the investigator assigned to undersigned counsel for Mr.
24   Magana’s matter retired in December 2019 and is no longer in the office. Undersigned counsel
25   for Mr. Magana is in the process of obtaining a new investigator to assist in the case and time is
26   needed to bring that individual up to speed on the matter.
27

28
     1
         Undersigned counsel was on leave and returned to the office on January 8, 2020.
                                                               -2-
 1          7.      Lastly, additional time is necessary so that all parties can engage in further plea
 2   negotiations that may resolve this matter without the need for a trial. The time requested will
 3   enable undersigned counsel to review the newly produced material, and any additional material
 4   yet to be provided, in order to evaluate such material and to discuss such material with
 5   government counsel which may result in a resolution other than trial.
 6          8.      Undersigned counsel for Mr. Magana has been in contact with counsel for co-
 7   defendant Mr. Serrano-Cardenas regarding the requested continuance and he does not object to
 8   the continuance requested for the reasons stated above. However, due to pre-planned and pre-
 9   paid travel, counsel for Mr. Serrano-Cardenas cannot be present for any pretrial hearing dates
10   from July 28, 2020, to August 7, 2020. Likewise, the government does not object to the
11   continuance requested. Accordingly, the parties are requesting a continuance of the trial date
12   from March 3, 2020, to August 25, 2020. The date proposed is a mutually agreeable date for the
13   parties and the parties request this continuance with the intention of conserving time and
14   resources for both the parties and the Court.
15          9.      In addition to the above, the parties agree and stipulate, and request that the Court
16   find the following:
17                  a.      If the case did not resolve, counsel for defendants desire additional time to
18   review the current charges, to review the discovery, which include Spanish-language records, to
19   conduct research and investigation related to the charges and potential pretrial motions, and to
20   consult with their clients;
21                  b.      Counsel for defendants believe that failure to grant the above-requested
22   continuance would deny them the reasonable time necessary for effective preparation, taking into
23   account the exercise of due diligence.
24                  c.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
25   § 3161, et seq., within which trial must commence, the time period of March 3, 2020, to August
26   25, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv)
27   because it results from a continuance granted by the Court at defendants’ request on the basis of
28   the Court’s finding that the ends of justice served by taking such action outweigh the best interest

                                                     -3-
 1   of the public and the defendant in a speedy trial.
 2          10.     Nothing in this stipulation and order shall preclude a finding that other provisions
 3   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
 4   which a trial must commence.
 5
                                                   Respectfully submitted,
 6
 7                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 8
 9   Date: January 30, 2020                        /s/ Kathleen Servatius
                                                   KATHLEEN SERVATIUS
10                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
11
12                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
13
14   Date: January 30, 2020                        /s/ Reed Grantham
                                                   REED GRANTHAM
15                                                 Assistant Federal Defender
                                                   Attorney for Defendant
16                                                 RAMON MAGANA
17
18   Date: January 30, 2020                        /s/ Richard Oberto
                                                   RICHARD OBERTO
19                                                 Attorney for Co-Defendant
                                                   MAURILLO SERRANO-CARDENAS
20
21
22
23
24
25
26
27

28

                                                      -4-
 1                                               ORDER
 2          Pursuant to the parties’ stipulation, which this Court incorporates by reference into this
 3   Order, and for good cause shown, IT IS HEREBY ORDERED that the trial currently scheduled
 4   for March 3, 2020, at 1:00 p.m. be continued to August 25, 2020. The time period between
 5   March 3, 2020, and August 25, 2020, inclusive, is excluded from the calculation under the
 6   Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv) for the reasons stated in the
 7   parties’ stipulation. The Court finds that the ends of justice served by taking such action
 8   outweigh the best interest of the public and the defendant in a speedy trial. It is further ordered
 9   that the currently scheduled February 18, 2020 trial confirmation hearing be continued to August
10   10, 2020, at 10:00 a.m.
11
     IT IS SO ORDERED.
12
13
        Dated:     January 30, 2020
                                                        UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                      -5-
